Appeal by the defendant from a judgment of the Supreme Court, Kings County (Guzman, J.), rendered July 6, 2009, convicting him of assault in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly granted the People’s reverse-Batson challenge (see Batson v Kentucky, 476 US 79 [1986]; People v Luciano, 10 NY3d 499, 502-503 [2008]; People v Kern, 75 NY2d 638 [1990], cert denied 498 US 824 [1990]). The Supreme Court’s determination that defense counsel’s proffered reasons for challenging the juror in question were pretextual is entitled to deference and is supported by the record (see People v Clarke, 64 AD3d 612 [2009]; People v Richie, 217 AD2d 84, 89 [1995]). Balkin, J.P., Chambers, Hall and Austin, JJ., concur.